Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 8 is allowable because the prior art of record fails to teach or suggest a convertiplane wherein each said control member being movable: between a first and a second position, with which are associated respective first and second values of said collective pitch of said blades characteristic of said helicopter configuration; and between said second and a third position, with which are associated respective second and third values of said collective pitch of said blades characteristic of the transition from said helicopter configuration to said aeroplane configuration and of said aeroplane configuration; said rod and control means of each rotor being configured in such a way that the movement of said control member between the corresponding said second and third positions causes a reversal of said tilt of the corresponding rotor disc with respect to and about said fifth axis.
Claim 9 is allowable because the prior art of record fails to teach or suggest a method for controlling a convertiplane wherein said method further comprising the steps of: xiii) of varying the tilt angle of the corresponding said rotor disc about said fifth axis, according to the collective pitch value of said blades of the corresponding rotor; and xiv) of reversing the tilt of the corresponding said rotor disc about said fifth axis, when said convertiplane transforms between the helicopter and aeroplane configurations.
The best prior art of record is Koelzer (US #10,421,540) which does teach a convertiplane wherein each said control member being movable: between a first and a second position, with which are associated respective first and second values of said collective pitch of said blades characteristic of said helicopter configuration; and between said second and a third position, with which are associated respective second and third values of said collective pitch of said blades characteristic of the transition from said helicopter configuration to said aeroplane configuration and of said aeroplane configuration; but does not teach that said rod and control means of each rotor being configured in such a way that the movement of said control member between the corresponding said second and third positions causes a reversal of said tilt of the corresponding rotor disc with respect to and about said fifth axis.
Additional prior arts of record are Roberts (PGPub #2019/0023388), Fenny (PGPub #2015/0274290), and McKeown (US #3,514,052) which do teach a convertiplane that can control the collective pitch of the tiltrotors but do not teach that said rod and control means of each rotor being configured in such a way that the movement of said control member between the corresponding said second and third positions causes a reversal of said tilt of the corresponding rotor disc with respect to and about said fifth axis.
While Koelzer does teach that the control means can change the collective pitch from a first position in the vertical flight mode to a second position in the horizontal flight mode, Koelzer does not teach that the motion involves going from a first angled position to a reversal of that angled position, instead Koelzer teaches that the system moves from an angled position to a flat position and Koelzer does not disclose that the aircraft is capable of moving the rotors to the opposite angular position.  Roberts does teach that the collective can be controlled in both a positive and negative angle but does not teach that the reversal occurs due to the transition of the tiltrotors from a vertical flight configuration to a horizontal flight configuration, instead Roberts teaches that the tiltrotor can be moved in both directions while the tiltrotors orientation is constant to help to maintain stability based on sensor data.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have said rod and control means of each rotor being configured to reverse the collective angle of the tiltrotors due to the transition of the tiltrotors from a vertical flight configuration to a horizontal flight configuration without the use of hindsight reconstruction because none of the prior arts teach have the collective be reversed based on the motion of the tiltrotors.
Claims 11, and 12 are allowable due to their respective dependencies on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647